Citation Nr: 0640033	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-31 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling prior to March 2, 2005, and in excess of 20 percent 
thereafter, for chondromalacia patella of the left knee with 
meniscus defect.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling prior to March 2, 2005, and in excess of 20 percent 
thereafter, for chondromalacia patella of the right knee with 
meniscus defect.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to December 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which continued a 10 
percent disabling rating for bilateral chondromalacia patella 
secondary to patella alta.

The veteran's claims were previously before the Board in June 
2004 and remanded for further development and adjudication.  
Having been completed, the claims are now ready for appellate 
disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  For the period prior to March 2, 2005, the veteran's knee 
disorders were manifested by complaints of pain, crepitus, 
and slight, noncompensable limitation of motion; there was no 
edema, interference with gait, laxity, or x-ray evidence of 
abnormality.

3.  The veteran's chondromalacia patella of the left knee 
with meniscus defect is not productive of: ankylosis; 
subluxation or lateral instability; malunion of the tibia and 
fibula; limitation of extension of the left leg to 60 
degrees; or limitation of extension of the left leg to 5 
degrees. 

4.  The veteran's chondromalacia patella of the right knee 
with meniscus defect is not productive of: ankylosis; 
subluxation or lateral instability; malunion of the tibia and 
fibula; limitation of extension of the left leg to 60 
degrees; or limitation of extension of the right to 5 
degrees. 


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005).

2.  The criteria for an evaluation in excess of 10 percent 
disabling prior to March 2, 2005, and in excess of 20 percent 
thereafter, for chondromalacia patella of the left knee with 
meniscus defect have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic 
Codes 5256- 5262 (2006).  

3.  The criteria for an evaluation in excess of 10 percent 
disabling prior to March 2, 2005, and in excess of 20 percent 
thereafter, for chondromalacia patella of the right knee with 
meniscus defect have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic 
Codes 5256- 5262 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson,  19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a July 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claims for increased ratings, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claims.  The 
veteran indicated in January 2003 that he had no further 
medical evidence to submit in support of his claims.  An 
additional VCAA letter was sent to the veteran in June 2004.  
He was further notified to submit any further evidence in his 
possession that pertained to his claims.  The claims were 
readjudicated in a June 2005 rating decision.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: contentions of the veteran; service medical and 
personnel records; reports of VA examination dated between 
1978 and 2005; and private medical records from First Flight 
Orthopaedics.  The veteran declined the opportunity to submit 
personal testimony in support of the claims on appeal.  See 
VA Form 9 received in October 2003.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for increased 
ratings, any question as to an appropriate effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints involved should be tested 
for pain on both active and passive motion, in weight-bearing 
and non weight-bearing and, if possible, with range of the 
opposite undamaged joint.  
38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2006).  The Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and 
DeLuca, 8 Vet. App. at 206.

It should also be noted that use of terminology such as 
"slight," "moderate," and "severe" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2004).

Rating Criteria for the Knee and Leg

Under diagnostic code 5256, a 30 percent evaluation may be 
assigned for ankylosis of a knee at a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  A 40 percent evaluation may be assigned for 
ankylosis of a knee in flexion between 10 degrees and 20 
degrees.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 60 
percent evaluation may be assigned for extremely unfavorable 
ankylosis of a knee in flexion at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a.

Under diagnostic code 5257, a 10 percent rating is assigned 
for slight impairment of the knee with recurrent subluxation 
or lateral instability; a 20 percent rating is assigned for 
moderate impairment of the knee with recurrent subluxation or 
lateral instability; and a 30 percent rating is assigned for 
severe impairment of the knee with recurrent subluxation or 
lateral instability.  Id. 

Under diagnostic code 5258 a 20 percent rating is assigned 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint.  Id.

Under diagnostic code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  Id.
 
Under diagnostic Code 5260, a 10 percent rating is assigned 
for flexion of the leg to 45 degrees; a 20 percent rating is 
appropriate where flexion of the leg is limited to 30 
degrees; and when flexion is limited to 15 degrees, a 30 
percent rating is assigned.  Id. 

Under diagnostic code 5261, limitation of extension of the 
leg to 10 degrees warrants a 10 percent rating; limitation of 
extension of the leg to 15 degrees warrants a 20 percent 
rating; a 30 percent rating is appropriate where extension is 
limited to 20 degrees; a 40 percent rating is appropriate 
where extension is limited to 30 degrees; and a 50 percent 
rating is appropriate where extension is limited to 45 
degrees.  Id.

Under diagnostic code 5262, malunion of the tibia and fibula 
with slight knee disability warrants a 10 percent rating; 
moderate knee disability warrants a 20 percent rating; marked 
knee disability warrants a 30 percent rating; and nonunion of 
the tibia and fibula with loose motion, requiring a brace 
warrants a 40 percent rating.  Id.

Analysis

The veteran argues that his bilateral chondromalacia patella 
of the knees with meniscus defect is more severe than is 
contemplated by the currently assigned 10 percent rating 
prior to March 2, 2005, and in excess of 20 percent 
thereafter.  Specifically, he has asserted that his 
symptomatology, to include instability, pain, and swelling, 
causes him to miss days of work and, thus, warrants a higher 
evaluation.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; the veteran's service medical and 
personnel records; reports of VA examination dated between 
1978 and 2005; and private medical records from First Flight 
Orthopaedics.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  Having carefully considered the 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeals will be 
denied.  38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Historically, in a March 1976 rating decision, service 
connection was awarded for bilateral chondromalacia patella 
secondary to patella alta.  Separate 10 percent ratings were 
assigned from December 18, 1975, the day following the 
veteran's separation from service.  That decision was based 
on evidence that included service medical records, the 
veteran's DD-214, and a VA examination dated in March 1978.  

The veteran filed his claims for increased ratings in June 
2002.  In an October 2002 rating decision, the RO continued 
the 10 percent disabling ratings for bilateral chondromalacia 
patella secondary to patella alta.  The veteran disagreed 
with the 10 percent ratings and initiated the instant appeal.

In a June 2005 rating decision, the RO increased the 
veteran's ratings for his left and right knees to 20 percent 
disabling effective March 2, 2005.  His knee disability was 
recharacterized as bilateral chondromalacia patella with 
meniscus defect. The veteran has not withdrawn his increased 
rating claims and as such, they remain in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a 
claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded). 

Prior to March 2, 2005, the veteran's bilateral knees were 
rated by analogy under diagnostic code 5003.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).  
  
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

At the outset, the Board finds that diagnostic code 5003 is 
not the most applicable rating criteria as there has been no 
x-ray evidence of degenerative arthritis of either the left 
or right knee.  X-rays taken upon VA examination in March 
1978, March 1980, September 2002, and March 2005 were devoid 
of findings of arthritis of the knees.  Private x-rays taken 
by First Flight Orthopaedics were also negative in April 
2003.  Conjectural analogies will be avoided, as will the use 
of analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2006).  

Prior to March 2, 2005, the objective evidence of record does 
not contain findings of: ankylosis of the knees (diagnostic 
code 5256); moderate knee impairment of the knee with 
recurrent subluxation or lateral instability (diagnostic code 
5257); dislocated, semilunar cartilage with frequent episodes 
of "locking," pian, and effusion into the joints 
(diagnostic code 5258); or malunion of the tibia and fibula 
with moderate knee disability (diagnostic code 5263).  
38 C.F.R. § 4.71a.

In this regard, upon VA examination in September 2002, the 
veteran complained of pain and some swelling.  He indicated 
that he had exacerbations with rising from a sitting 
position.  Physical examination showed the veteran's gait was 
normal.  There were no abnormal signs of weightbearing.  He 
denied used of devices for ambulation.  Examination of the 
knees bilaterally revealed no current erythema, edema, or 
heat changes.  Flexion was with pain at 120 degrees on the 
right side and 110 degrees on the left side.  Extension 
revealed pain from 10 degrees to zero degrees on the left and 
from 25 degrees to zero degrees on the right.  

There was no further limitation of motion by fatigue, 
weakness, lack of endurance, or incoordination.  Drawer's 
test bilaterally was within normal limits.  McMurray's test 
revealed mild positivity of the right side and between mild 
and moderate positivity on the left.  The veteran was 
diagnosed with bilateral patellar chondromalacia.  Despite a 
notation that the veteran had an established diagnosis of 
degenerative arthritis, hypertropic with osteoarthritis with 
progression to symptomatic worsening, there was no 
radiographic evidence of arthritis in either knee.   

Records from First Flight Orthopaedics dated in April 2003, 
showed the veteran denied any frank instability.  He only 
endorsed a very rare occasional swelling.  Physical 
examination showed no obvious effusion.  The veteran had full 
range of motion of both knees.  There was palpable 
retropatellar crepitus.  There was no varus or valgus laxity.  
Lachman, flick, McMurray's, and anterior/posterior drawer 
tests were negative.  X-rays contained no evidence of 
patellofemoral joint space narrowing, osteophyte formation, 
or patellar tilt.

In light of the veteran's credible complaints of pain 
experienced in his right and left knees, functional loss due 
to flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered and are reflected in 
the current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  As noted 
above, the veteran's right knee had full range of motion in 
April 2003.  Full range of motion in the knee is from 0 
degrees extension to 140 degrees flexion.  See 38 C.F.R. § 
4.71, Plate II (2006).  While there was some pain with range 
of motion upon VA examination in September 2002, there was no 
further limitation of motion by fatigue, weakness, lack of 
endurance, or incoordination.  There has been no evidence of 
swelling, deformity, or gross atrophy of the right and left 
knees.

The Board has also considered separate ratings under 
diagnostic code 5260 (leg, limitation of flexion) and 
diagnostic code 5261 (leg, limitation of extension), both 
currently codified at 38 C.F.R. § 4.71a; however, there is no 
objective evidence of limitation of flexion of the legs to 60 
degrees or limitation of extension of legs to 5 degrees.  
VAOPGCPREC 9-04 (September 17, 2004).

Currently, the veteran is assigned a maximum 20 percent 
rating for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joints 
under diagnostic code 5258.  38 C.F.R. § 4.71a.  The Board 
has considered rating the veteran's knees under a different 
Diagnostic Code, but finds none that may be assigned on the 
facts of record or which would avail the veteran of a higher 
disability rating.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

From March 2, 2005, the evidence of record shows a definite 
worsening of the veteran's bilateral knee symptomatology, 
enough to warrant the increased 20 percent ratings.  However, 
there is no indication of record that the veteran's knees are 
productive of: ankylosis (diagnostic code 5256); other knee 
impairment, including severe recurrent subluxation or lateral 
instability of the knee (diagnostic code 5257); or impairment 
of a tibia and fibula with marked knee or ankle disability 
(diagnostic code 5262).  38 C.F.R. § 4.71a.

In this regard, upon VA examination in March 2005, the 
veteran denied assistive aids needed for walking.  There were 
no constitutional symptoms or incapacitating episodes of 
arthritis.  The veteran indicated that he was only able to 
stand up to one hour and walk no more than 1/4 to one mile.  
The knee joints were negative for deformity, giving way, and 
instability.  The veteran reported pain on both sides.  There 
was no stiffness, weakness, dislocation, subluxation, or 
locking of the knees.  The veteran reported flare-ups of 
joint disease every two to three weeks.  He indicated 
limitation of motion or other functional impairment was 
approximately 50 percent.  The veteran complained of some 
swelling.  The veteran's gait was normal.  There was some 
callus formation on the bilateral heels and fifth metatarsal.  
There was no abnormal shoe wear pattern.  

Active flexion against gravity on the right was from zero to 
110 degrees.  Pain began at 50 degrees and ended at 110 
degrees.  Passive range of motion on the right was zero to 
140 degrees, pain beginning at 50 degrees and ending at 140 
degrees.  There was some additional limitation of motion on 
repetitive use due to pain.  Limitation of motion was zero to 
100 degrees.  

Active extension on the right against gravity was from zero 
to -10 degrees, with pain.  Passive extension was zero.  
There was some limitation of extension due to pain from zero 
to -30 degrees on repetitive use.  

Active flexion on the left against gravity was zero to 110 
degrees, with pain.  Passive range of motion was from zero to 
140 degrees, with pain.  Limitation on repetitive use was due 
to pain from zero to 100 degrees.

Active extension of the left against gravity was from zero to 
-10 degrees with pain.  Passive extension was to zero degrees 
with pain.  There was additional limitation of motion on 
repetitive use due to pain from zero to -20 degrees.  

There was no joint ankylosis or inflammatory arthritis.  The 
veteran had some edema, painful movement, and tenderness on 
the right.  The veteran had some edema and painful movement 
on the left.  There was no crepitus, grinding, instability, 
patellar abnormality, or meniscus abnormality on either side.   
The leg lengths were equal.  The veteran was diagnosed with 
bilateral bursitis and patellofemoral syndrome.  X-rays 
showed some fluid in the suprapatellar bursa bilaterally.  
Magnetic resonance imaging (MRI) studies of the left knee 
showed small joint effusion and a longitudinal tear involving 
the posterior horn of the medial meniscus.  

In light of the veteran's credible complaints of pain and 
swelling experienced in his knees, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.  
However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are inapplicable to ratings under Diagnostic Code 5258 
because they are not predicated on loss of range of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 12 (1996).

Again, the Board has also considered separate ratings under 
diagnostic code 5260 (leg, limitation of flexion) and 
diagnostic code 5261 (leg, limitation of extension); however, 
there is no objective evidence of limitation of flexion of 
the legs to 60 degrees or limitation of extension of legs to 
5 degrees.  VAOPGCPREC 9-04.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
bilateral chondromalacia patella and its effects on the 
veteran's earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.   Should his disability 
picture change in the future, he may be assigned a higher 
rating. See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of an evaluation other than those 
noted above.  

The veteran argues that he is alternatively entitled to an 
extraschedular evaluation as his bilateral knee disability 
has resulted in missed days from work.  With regard to 
whether to grant an increased evaluation on the basis of the 
criteria for assignment of an extraschedular evaluation, the 
Court has held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the VA Under Secretary for Benefits or the Director of 
VA Compensation & Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In the unusual case where the schedular evaluation is found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities. 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the veteran's bilateral 
chondromalacia patellar with meniscus defect presented such 
an unusual or exceptional disability picture at any time so 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular evaluations assigned in this case are not 
inadequate.  There is no evidence of an exceptional 
disability picture in this case.  

The veteran has not offered any objective evidence of any 
symptoms due to bilateral chondromalacia patellar with 
meniscus defect, which would render impractical the 
application of the regular schedular standards.  The 
veteran's right and left knees have not required frequent 
inpatient hospitalization.  While the March 2005 VA examiner 
found there was significant effects on the veteran's 
occupational activities, these simply constituted limitations 
on lifting and carrying, as well as decreased strength.  
Further, the resulting work problem was that the veteran was 
assigned different duties.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1. 
Thus, the Board concludes that referral of this case for 
consideration of an extraschedular rating is not warranted.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling prior to March 2, 2005, and in excess of 20 percent 
thereafter, for chondromalacia patella of the left knee with 
meniscus defect, is denied.  

Entitlement to an evaluation in excess of 10 percent 
disabling prior to March 2, 2005, and in excess of 20 percent 
thereafter, for chondromalacia patella of the right knee with 
meniscus defect, is denied.  




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


